Citation Nr: 0304096	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and a right ear disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for residuals of Agent 
Orange exposure, to include skin and respiratory disorders.

6.  Entitlement to service connection for a dental condition, 
to include for the purpose of receiving VA outpatient 
treatment and services.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1966 
and from March 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The Board notes that claims of entitlement to service 
connection for tinnitus and headaches were initially prepared 
for appellate review.  During the pendency of this appeal, 
the RO granted service connection for both disabilities.  
Accordingly, these issues are no longer before the Board.

In his VA Form 9 submitted in May 1999, the veteran requested 
a personal hearing before the RO.  This hearing was held in 
July 1999.  In a VA Form 9 submitted in September 1999, the 
veteran again requested a personal hearing before the RO.  In 
October 2000, the veteran withdrew the second hearing 
request.  He stated that he had no additional evidence to 
present and wished to have his case forwarded to the Board 
for appellate disposition.  The veteran has submitted no 
further hearing requests.

As explained below, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
and a right ear disorder.  To that extent, the veteran's 
appeal is granted.  However, the Board finds that additional 
development is required to determine whether service 
connection is warranted.  At this time, the Board is 
requesting a medical advisory opinion pursuant to the 
Veterans Claims Assistance Act, 38 U.S.C.A. § 7109, and 
38 C.F.R. § 20.901.  When this medical opinion is associated 
with the claims file, the veteran will receive notice, and 
the Board will proceed with appellate review.  Consequently, 
the issue of entitlement to service connection for bilateral 
hearing loss and a right ear disorder will be addressed in a 
later Board decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these issues has been obtained.

2.  By decision dated November 1990, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and right ear disorder.

3.  The evidence associated with the claims file subsequent 
to the November 1990 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

4.  The record contains no medical evidence of a current 
bilateral shoulder disability that is related to active 
service.

5.  The record contains no medical evidence of a current back 
disorder that is related to active service.

6.  The record contains no medical evidence of a current left 
knee disability that is related to active service.

7.  The record contains no medical evidence that relates any 
current disability, including a respiratory or skin disorder, 
to Agent Orange exposure.

8.  The record contains no evidence of dental trauma or a 
compensable dental disability.


CONCLUSIONS OF LAW

1.  The RO's November 1990 decision denying entitlement to 
service connection for bilateral hearing loss and right ear 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  The evidence received since the November 1990 decision is 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and right ear disorder have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

4.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

5.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).

6.  Residuals of Agent Orange exposure were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304, 3.307, 3.309 (2002).

7.  A dental condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304, 3.381 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and Material

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes at this time.

The veteran's claim of entitlement to service connection for 
bilateral hearing loss and right ear disorder was previously 
considered and denied by the RO in a June 1976 rating 
decision.  The RO found that no medical evidence related the 
hearing loss and ear disorder to the veteran's active 
service.  The RO again denied the claim in November 1990.  
The veteran was informed of his appellate rights but did not 
appeal the decision.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. 
§ 3.156(a) (2002).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If new and material evidence has been presented, the 
claim is reopened and it must be determined whether VA's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record prior to the RO's November 
1990 denial included the veteran's service medical records, 
private medical reports of F. Thomas Waring, M.D. and William 
Eaton, M.D., and a March 1976 VA examination.

The veteran's service medical records, including the 
September 1970 separation examination, contained audiological 
findings within normal limits.  The records also contained no 
findings of ear infections or other disability.

The reports of Dr. Waring disclose that the veteran was seen 
for a perforation of the right eardrum with acute suppuration 
in November 1972.  In February 1976, the veteran had a 
central perforation of the right eardrum with suppurative 
otitis media and an old healed perforation of the left 
eardrum.  At that time, the veteran reported that he had 
treatment for an ear infection and drainage in Vietnam.  The 
veteran also reported that a perforation of the eardrum was 
noted at his discharge from service.  In his report, Dr. 
Eaton stated that he had seen the veteran in January 1976 and 
the diagnosis was right chronic otitis media and puss 
mastoiditis.

The March 1976 VA audiological examination documented average 
speech reception threshold of 42 decibels in the right ear 
and 10 decibels in the left ear.  Speech recognition scores 
were 96 percent for both ears.  The veteran reported right 
ear hearing loss since 1969 to 1970 and occasional tinnitus.  
Physical examination found a practically absent right 
tympanic membrane, with large perforation and drainage.  The 
left tympanic membrane was scarified post previous infection.  
Whispered voice test was 12/15 on the right and 15/15 on the 
left.  The veteran was diagnosed with chronic perforative 
right otitis media and scheduled for a right 
tympanomastoidectomy.  

The pertinent evidence of record associated with the claims 
file since the RO's November 1990 denial includes a lay 
statement, a personal hearing transcript, a copy of a 
prescription medicine bottle, private hospital records, March 
2001 VA examinations, VA clinical records, and a March 2002 
private hearing test.

In May 1999, the veteran's mother wrote that he never had any 
serious ear problems until he returned from service in 
September 1970.  At his personal hearing before the RO in 
July 1999, the veteran testified that he was a tank driver in 
Vietnam.  While driving the tank, he hit land mines that 
caused blasts and percussions.  He wore no hearing 
protection.  On one occasion, he had drainage from his ear 
and received drops from a doctor.  He still had the 
prescription medicine bottle.  He stated that his hearing had 
continued to worsen since service and that he had undergone 
several ear surgeries.  The Board notes that the actual 
prescription medicine bottle described by the veteran is not 
of record.  However, the record contains a copy of an undated 
prescription bottle received in August 1999.  This bottle 
reportedly contained medication that could be used for an ear 
infection. 

Records from St. Francis Memorial Hospital show that the 
veteran was followed for chronic mastoiditis of the right ear 
from 1986 through 1998.  He had mastoid debridement on many 
occasions and, in October 1986 and September 1992, he 
underwent surgery.

At the March 2001 VA examination, the veteran reported 
hearing loss for several years.  He had been a tank driver in 
the military and his hearing was within normal limits when 
tested at that time.  The veteran also had a history of right 
middle ear pathology and surgery for mastoiditis.  He 
believed that the problems originated with an infection in 
service.  

Audiological results showed an average puretone decibel loss 
of 56 on the right and of 40 on the left.  The veteran had a 
speech recognition score of 98 percent in both ears.  The 
veteran was diagnosed with mild to severe mixed loss in the 
right ear and moderate to severe sensorineural hearing loss 
at the higher frequencies in the left ear.  The examiner 
commented that the test results were consistent with history 
of middle ear pathology, and that there was also evidence of 
noise-induced hearing loss.  He stated that it was reasonable 
to assume that the history of middle ear pathology during 
service might have resulted in a recurrence after discharge.

At the VA neurological examination, the veteran claimed 
eardrum injuries due to mine explosions while driving a tank 
in service.  He had had several surgeries of the right ear.  
The veteran was diagnosed with history of chronic mastoiditis 
and chronic otitis media on the right, and status post 
multiple surgeries to the right ear.  VA treatment records 
from November 2001 through January 2002 show that the veteran 
was treated for otitis media of the right ear.  In March 
2002, the veteran submitted hearing test results from his 
private employer.  These results did not include any written 
findings or diagnoses.

In conclusion, the Board finds that the evidence submitted 
since the RO's last final denial is new and material in that 
it bears directly and substantially upon the specific matter 
under consideration and must be considered to decide fairly 
the merits of the claim.  Prior to November 1990, the record 
contained no evidence of hearing loss or ear disorder in 
service, but did contain evidence of medical treatment two 
years following active service.

The associated records now include a VA medical examination 
that suggests a relationship between the veteran's current 
disabilities and his period of active service.  Specifically, 
the examiner found that the veteran's hearing loss was 
consistent with middle ear pathology and noise exposure.  The 
Board finds that this medical evidence, as well as the 
veteran's personal hearing testimony, is sufficient to reopen 
the claim.  Accordingly, the claim is reopened and, to that 
extent, the appeal is granted.

II.	Service Connection

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims 
for service connection by means of the September 1998 rating 
decision, February 1999 Statement of the Case, and August 
1999, January 2001, August 2001, January 2002, March 2002, 
and April 2002 Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claims.  

In addition, the veteran was specifically informed of the 
provisions of the VCAA in a February 2001 letter from the RO.  
This letter explained the elements of a claim for service 
connection, and described the respective duties of the 
veteran and the VA in obtaining evidence.  Therefore, the 
Board finds that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records and afforded the 
veteran several VA examinations and a personal hearing.  The 
veteran reported essentially no medical treatment for his 
claimed disabilities following his discharge from active 
service.  The RO attempted to obtain additional records from 
Dr. Eaton but he responded that he no longer had the 
veteran's records.  Therefore, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

A.	Bilateral shoulder disability, back disorder, and left 
knee disability.

The service medical records contain no relevant complaints, 
findings, or diagnoses.  At his personal hearing before the 
RO in July 1999, the veteran testified that he never received 
medical treatment on active duty for any of the claimed 
disabilities.  He could recall no specific injuries in 
service but had been jarred and bounced around inside of his 
tank.  He also lifted heavy ammunition on a repetitive basis.  
As to his back, he never noticed a problem until after 
service.

At a March 2001 VA examination, the veteran reported problems 
with his back, shoulders, and left knee since service.  He 
again denied any specific injury.  He reported that he had 
had previous surgeries of the left knee and left shoulder.  
The veteran complained of pain, and of stiffness and weakness 
of the shoulders and back.  He received no medical treatment 
and the pain did not interfere with his daily activities.  
Physical examination was entirely negative except for mild 
pain and fatigability with movement.  The x-rays were normal 
other than vascular calcifications of the knees.  The veteran 
was diagnosed with status post operative procedures of the 
left knee and left shoulder, episodes of musculoligamentous 
strain of both shoulders and left knee, and episodes of 
musculoskeletal back strain.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a bilateral shoulder disability, back disorder, and left 
knee disability.  The record contains no evidence that the 
veteran incurred these claimed disabilities during active 
service.  The veteran admits that he sustained no injury in 
service nor did he receive medical treatment in service.

Moreover, the veteran has received no medical treatment 
following his discharge from active service.  The VA medical 
examination made no objective findings of current disability.  
Therefore, it is questionable whether the veteran, in fact, 
has current knee, back, and shoulder disabilities.  However, 
even if the Board accepts that the claimed disabilities are 
present, the record is devoid of any evidence that relates 
the disabilities to the veteran's period of active service.  
Accordingly, the appeal is denied.

B.	Residuals of Agent Orange exposure.

The Board notes that the veteran has never clarified the 
nature of his claimed residuals of Agent Orange exposure.  
However, he has submitted medical evidence concerning his 
lungs and his skin.  Therefore, the Board will consider that 
evidence in relation to the veteran's claim.  The service 
medical records contain no relevant complaints, findings, or 
diagnoses.

Medical records from St. Francis Memorial Hospital include a 
September 1992 chest x-ray that made findings consistent with 
chronic obstructive pulmonary disease.  A VA Agent Orange 
exit interview in July 1998 informed the veteran that an 
apical lung lesion had been identified on x-ray.  A 
subsequent CT scan showed a questionable mass or scar in the 
apex of the right upper lung.  Two or three other tiny lung 
nodules were present throughout both lung fields and 
suggested residuals of an old infection.  A March 2000 VA 
treatment record showed that the veteran was followed for 
chronic obstructive pulmonary disease.  At a March 2001 VA 
examination, a chest x-ray revealed bi-apical pleural 
scarring. 

Treatment records of Joel Schlessinger, M.D. reflect that the 
veteran was followed for psoriasis and onychomycosis from 
February 1995 through April 1999.  In a February 1995 letter, 
Dr. Schlessinger wrote that he had seen the veteran for a 
rash that had been intermittently present for the past 
several years.  He believed that it was acute infectious 
eczematoid, which was a reaction to a fungal infection of the 
feet.  In an October 1995 letter, Dr. Schlessinger stated 
that the veteran was followed for pustular psoriasis.  

At his personal hearing before the RO in July 1999, the 
veteran testified that he had discovered the nodule in his 
lung during an Agent Orange examination.  He had gone to the 
VA for dental treatment and had been given a physical 
examination.  He also reported that he had rashes when he 
first returned from Vietnam and that he had received 
treatment in 1970 from Dr. Eaton.

Service connection may be granted on a presumptive basis for 
residuals of exposure to Agent Orange for veterans who, 
during active service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2002).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2002).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Based upon the above medical evidence, the Board finds that a 
grant of presumptive service connection is not warranted 
because the veteran is not diagnosed with one of the 
enumerated diseases.  Specifically, the veteran has not been 
shown to be diagnosed with a respiratory cancer.  Rather, he 
is diagnosed with chronic obstructive pulmonary disease.

Therefore, the only remaining issue is whether the veteran's 
respiratory or skin disorder may be related directly to his 
period of active service, including exposure to Agent Orange 
in Vietnam.  The law has been revised to provide for a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era.  See Public Law 
107-103, 115 Stat. 976 (2001).  However, in this case, the 
record is devoid of any medical evidence or opinion that 
links the veteran's current respiratory or skin disorders to 
active service or to Agent Orange exposure.  On the contrary, 
the medical evidence only reflects treatment for both 
disorders for the past several years.  Accordingly, service 
connection for residuals due to Agent Orange exposure is 
denied. 

C.	Dental Condition

The service medical records show routine dental care, with no 
complaints, findings, or diagnoses of dental trauma.  At his 
personal hearing before the RO in July 1999, the veteran 
testified that he never had dental trauma in service.  He 
wanted only to receive routine dental care from the VA.

At a March 2001 VA examination, the veteran reported that he 
would like to have dental treatment and restoration of his 
teeth.  He had no trauma or injury to the teeth while in 
service.  Examination found many missing teeth that had been 
replaced with dentures.  There was no impairment to 
mastication.  The veteran was diagnosed with acquired partial 
absence of dentition and dental decay.

During the pendency of this appeal, the regulations governing 
this case, 38 C.F.R. §§ 3.381 and 4.149, were amended.  64 
Fed. Reg. 30,392-393 (June 8, 1999).  The amended regulations 
provide for service connection, for treatment purposes, of 
new caries filled more than 180 days after service entry, or 
of extension of pre-existing caries filled in service if 
replacement of filling is required after 180 days has elapsed 
since the filling was inserted in service.  The new 
regulations specifically preclude service connection for any 
tooth missing at service entry or extracted within 180 days 
of service induction.

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  See 38 C.F.R. § 3.381.  
The Board has considered both the former and revised 
regulations, but finds that the outcome of the veteran's 
claim is identical under either regulation.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.  Under both the former and revised regulations, the 
significance of a finding that a dental condition is due to 
in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

As noted above, 38 C.F.R. § 4.150, the provision governing 
those dental conditions for which a compensable evaluation 
may be assigned, was not amended.  The provision requiring a 
determination as to whether the dental condition was due to 
combat or trauma, when applicable, was retained.  See 38 
C.F.R. § 3.381(b).  In this case, the evidence does not 
reflect that any of the veteran's teeth are missing due to 
in-service trauma, nor does the veteran allege that he 
sustained trauma in service.  Accordingly, the veteran's 
claim must be denied on that basis.

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  Dental treatment 
is also authorized for compensable service-connected dental 
disorders.  Id.  

In the present case, the veteran is not claiming that he has 
any of the conditions listed under 38 C.F.R. § 4.150, 
including loss of teeth due to loss of substance of body of 
maxilla of mandible, which are subject to compensation.  
Moreover, the evidence does not reflect that the veteran 
sustained loss of maxilla or the mandible, or that the 
veteran currently has any of the dental conditions listed 
under 38 C.F.R. § 4.150.  Accordingly, his claim must also be 
denied under that basis.

Finally, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  
Therefore, the Board will determine whether the veteran has 
met the requirements for entitlement to service connection 
for a non-disabling dental condition, for purposes of 
receiving VA outpatient treatment and services. 

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  Only three of those classes are 
potentially applicable in this case.  With reference to Class 
I, those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  
However, as discussed above, the veteran does not have a 
dental disability subject to compensable service connection, 
as set forth under 38 C.F.R. § 4.150.  As such, the veteran 
does not satisfy Class I criteria. 

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  In the present case, the Board notes that the 
veteran was denied service connection for teeth # 28 and 30 
upon his discharge from service for purposes of receiving VA 
outpatient dental treatment.  In regard to his remaining loss 
of teeth, the veteran did not apply for treatment within 90 
days of separation from service.  Thus, he does not meet the 
Class II criteria. 

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
However, as discussed above, the record contains no evidence 
of loss of teeth due to dental trauma.  Rather, the evidence 
reflects that the veteran's loss of teeth occurred after 
service, and was due to dental decay.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental condition.  The veteran's condition was not due to 
trauma, does not constitute a compensable dental condition 
under 38 C.F.R. § 4.150, and fails to meet the requirements 
under 38 C.F.R. § 17.161 for service connection for the 
limited purpose of receiving VA treatment.  As such, the 
appeal is denied. 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
and a right ear disorder is reopened.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a back disorder is denied.

Service connection for a left knee disability is denied.

Service connection for residuals of Agent Orange exposure is 
denied.

Service connection for a dental condition is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

